Title: To George Washington from Edmund Randolph, 22 October 1793
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Spencer’s [Germantown, Pa.] October 22. 1793.
          
          On my return from Lancaster, I found, that Major Franks had agreed to let you have his
            house. But the terms are excessive; being no less than 150£ per annum, or for a shorter
            period, not under six months, at the same rate. Except a looking-glass or two, and a few
            pictures, he will not suffer any of the furniture to remain; tho’ I have prevailed upon
            his agent to permit a couple of beds and some chairs and tables to continue, until you
            can accommodate yourself from some other quarter. But I have made no conclusive bargain;
            leaving this and the other house, which I mentioned in my last
            letter, and adjoins the school-house lot, free for your choice. Dr Bensel declines renting his house.
          The best road from the main Baltimore road to German Town is from Darby to the black-horse at the seven mile stone, on the Lancaster road: from
            thence to Righter’s ferry on Skuylkill, which is about two miles from German Town.
          We are flattered with a report, that the cold weather has given a stroke to the fever;
            but the authority, upon which it is circulated, is not conclusive with me. I have the
            honor, sir, to be, with the highest respect, and sincere attachment yr mo. ob. serv.
          
            Edm: Randolph.
          
        